        Case 2:20-cr-00204-GMN-EJY Document 62 Filed 04/12/21 Page 1 of 2




 1   Rene L. Valladares
     Federal Public Defender
 2   Nevada State Bar No. 11479
     Erin Gettel
 3   Assistant Federal Public Defender
     411 E. Bonneville, Ste. 250
 4   Las Vegas, Nevada 89101
     (702) 388-6577
 5   Erin_Gettel@fd.org
 6
 7                        UNITED STATES DISTRICT COURT

 8                               DISTRICT OF NEVADA
 9
10   United States of America,                    Case No. 2:20-cr-00204-GMN-EJY

11                Plaintiff,                      First Stipulation to Continue
                                                  Briefing Deadline (ECF No. 60)
12         v.

13   Xzavione Taylor,

14                Defendant.
15
16         Objections to the magistrate judge’s second report and recommendation

17   are due today, April 12, 2021. The defense requires additional time to prepare

18   those objections. The parties therefore jointly request that the objection deadline

19   be continued to April 14, 2021.

20         DATED: April 12, 2021.

21   Rene L. Valladares                        Christopher Chiou
22   Federal Public Defender                   Acting United States Attorney

23     /s/ Erin Gettel                           /s/ Stephanie Ihler
     By_____________________________           By_____________________________
24
     Erin Gettel                               Stephanie Ihler
25   Assistant Federal Public Defender         Assistant United States Attorney
26
        Case 2:20-cr-00204-GMN-EJY Document 62 Filed 04/12/21 Page 2 of 2




 1                        UNITED STATES DISTRICT COURT

 2                               DISTRICT OF NEVADA
 3
     United States of America,                     Case No. 2:20-cr-00204-GMN-EJY
 4
                  Plaintiff,                       Order Granting First Stipulation
 5
                                                   to Continue Briefing Deadline
 6         v.

 7   Xzavione Taylor,

 8                Defendant.
 9
10
           Based on the stipulation of counsel, the Court finds that good cause exists
11
     to continue the deadline to file objections to the magistrate judge’s report and
12
     recommendation.
13
           IT IS THEREFORE ORDERED that any objections to the report and
14
     recommendation (ECF No. 60) are due by April 14, 2021.
15
16
17
                                   IT IS SO ORDERED.
18
                                   Dated this ____
                                               12 day of April, 2021.
19
20
21                                 ___________________________
                                   Gloria M. Navarro, District Judge
22
                                   UNITED STATES DISTRICT COURT
23
24
25
26
                                               2
